DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 28 September 2021.
Claims 1 – 20 are pending  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 September 2021 and 11 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claims 12, 13, and 14 are objected because of the following informalities:
Regarding claim 12, line 2, the limitation, “a second, expansion chamber”, should read, “a second expansion chamber”;
Regarding claim 12, lines 3 – 4, the limitation, “the plug is configured translate”, should read, “the plug is configured to translate”;
Regarding claim 13, line 1, the limitation, “hydraulic fluid”, should read, “the hydraulic fluid”, referring to the previously recited limitation, “a hydraulic fluid, “ in claim 1, line 6; and
Regarding claim 14, line 1, the limitation, “hydraulic fluid”, should read, “the hydraulic fluid”, referring to the previously recited limitation, “a hydraulic fluid, “ in claim 1, line 6.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a biasing member” in claims 1, 15, and 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, the specification describes the biasing member as a spring ([0021], “A hammer spring 82 (i.e., a first biasing member) is positioned within the chamber 42 and biases the hammer 30 toward the anvil 26.”)
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 10, line 2, the limitation, “the hammer lugs”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the hammer lugs”, to mean “hammer lugs”.  
Regarding claim 10, line 2, the limitation, “the anvil lugs”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the anvil lugs”, to mean “anvil lugs”.  
Regarding claim 11, line 1, the limitation, “the resistance”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the resistance”, to mean “a resistance”.  
Regarding claim 12, lines 1 – 4, the limitation, “the chamber is a first chamber, and wherein the cylinder defines a second expansion chamber in fluid communication with the first chamber; and wherein a plug is positioned within the expansion chamber, the plug is configured translate within the expansion chamber to vary a volume of the expansion chamber,” is indefinite because the phrase, “the cylinder defines a second expansion chamber”, implies there is a first expansion chamber and while the limitation does define “the chamber is a first chamber”, the limitation does not explicitly recite the chamber is the first expansion chamber, thus it is ambiguous whether (1) the chamber is the first chamber and the cylinder further defines the second chamber wherein the second chamber is configured to function as the expansion chamber; (2) the chamber is the first expansion chamber as implied by the phrase, “the cylinder defines a second expansion chamber”; or (3) the first expansion chamber has not yet been recited in the claims.  Moreover, if the chamber is the first expansion chamber as implied by the phrase, “the cylinder defines a second expansion chamber”, then it is further ambiguous if later recitations of the term, “the expansion chamber”, refers to the first expansion chamber or the second expansion chamber.  For the purpose of compact prosecution, the Examiner interprets the limitation to mean “the chamber is a first chamber, and wherein the cylinder further defines a second chamber in fluid communication with the first chamber; the second chamber is configured to function as an expansion chamber; and wherein a plug is positioned within the second chamber, the plug is configured to translate within the second chamber to vary a volume of the second chamber” because [0018] and [0027] of the specification describes a first chamber (a chamber 42) and a second chamber (an expansion chamber 140) wherein only the second chamber is configured to function as an expansion chamber.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (JP 2015 188953 A), in view of Crown Oil (Hydraulic Oil Explained – An Easy Guide).
[AltContent: oval][AltContent: oval][AltContent: textbox (D)][AltContent: ][AltContent: textbox (C)][AltContent: ]

Regarding claim 1, Ogura discloses a power tool (10, fig. 1) comprising: a housing (14, fig. 1); a motor (12, fig. 1) positioned within the housing; an impulse assembly (19, 21, 24, 29, 33, fig. 2) coupled to the motor to receive torque therefrom, the impulse assembly including a cylinder (21, fig. 1) at least partially forming a chamber (14A, fig. 2) containing a lubricant ([0023], l. 233 describes grease sealed in the hammer housing chamber 14A), an anvil (19, fig. 1) positioned at least partially within the chamber, and a hammer (33, fig. 1) positioned at least partially within the chamber and engageable with the anvil for transferring rotational impacts to the anvil ([0040], ll. 403 – 405), the hammer including a surface (A, annotated figs. 1, 4) facing the anvil, a first through hole (46A, annotated fig. 4) formed in the surface and a second through hole (46B, annotated fig. 4) formed in the surface; and a biasing member (36, fig. 2; [0026], ll. 269 – 270 describes the hammer 33 is biased toward the anvil 19 by the pressing force of the compression spring 36 wherein the examiner deems the compression spring 36 equivalent under 35 U.S.C. 112(f) to the corresponding structure of the hammer spring 82 described in the specification ([0021]) as performing the claimed function) biasing the hammer towards the anvil; wherein the flow of the lubricant through the first through hole varies as the hammer translates away from the anvil ([0043] – [0044] describes when the hammer 33 moves toward the speed reducer 24 and away from the anvil 19, the volume of the first space B1 is reduced, and the pressure in the first space B1 further increases due to the pump action. [0048] describes to prevent the pressure in the first space B1 from increasing, the grease passes through the passage 46 and moves back and forth between the first space B1 and the second space B2.  The examiner deems when the hammer 33 is at the position closest to the anvil 19, pressure in the first space B1 and the flow of grease through the passage 46 is substantially zero since the hammer 33 is momentarily stopped to change directions.  As the hammer 33 moves away from the anvil 19, the volume of the first space B1 is reduced, and the pressure in the first space B1 increases from substantially zero to some positive amount causing a positive flow of grease through the passage 46. Thus, the flow of grease through the passage 46 varies as the pressure in the first space B1 increases from substantially zero to some positive amount causing the substantially zero flow of grease to change or vary to a positive flow as the hammer 33 moves away from the anvil 19).  
Ogura further discloses the motor is an air motor ([0056], ll. 578 – 580).
Ogura does not explicitly disclose the lubricant is a hydraulic fluid.
However, Crown Oil teaches hydraulic fluid can act as a sealant, coolant and lubricant within machinery and equipment (“What is hydraulic oil?”; ll. 4 – 5), and air tools, or in other words, tools powered by an air motor, require high-pressure hydraulic fluid containing anti-wear additives to protect the components of the air tool from excessive wear (“What is hydraulic oil used for?”, example 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the lubricant, as disclosed by Ogura, with the lubricant being a hydraulic fluid, as taught by Crown Oil, with the motivation to protect the components of the power tool from excessive wear (“What is hydraulic oil used for?”, example 8).

Regarding claim 5, Ogura, as modified by Crown Oil, discloses the invention as recited in claim 1.
Ogura further discloses the second through hole (46B, annotated fig. 4) is a constant diameter (as implied in annotated fig. 4).
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (Ogura (JP 2015 188953 A)
Annotated fig. 4)]

Regarding claim 6, Ogura, as modified by Crown Oil, discloses the invention as recited in claim 1.
Ogura discloses the second through hole (46B, annotated fig. 4) is positioned on the surface (A, annotated fig. 4) radially outward of the first through hole (46A, annotated fig. 4) (Annotated fig. 4 shows passage 46B positioned on surface A radially outward of passage 46A, or in other words, positioned on surface A along the radius of circle B which has passage 46A as its center).

Regarding claim 7, Ogura, as modified by Crown Oil, discloses the invention as recited in claim 1.
Ogura discloses the anvil (19, fig. 1) includes a removable plug (29, fig. 1) ([0019], ll. 117 – 180 describes the shaft portion 30 of the spindle 29 rotatably inserted into the holding hole 19b of the anvil 19. The examiner deems rotatably inserted to mean the shaft portion 30 is able to freely rotate within the holding hole 19b of the anvil 19 and since fig. 2 does not show any attachment structures between the shaft portion 30 of the spindle 29 and the holding hole 19b of the anvil 19, one of ordinary skill in the art would recognize the shaft portion 30 of the spindle 29 is removable from the holding hole 19b of the anvil 19).

Regarding claim 8, Ogura, as modified by Crown Oil, discloses the invention as recited in claim 1.
Ogura discloses the removable plug (29, fig. 1) includes a surface (C, annotated fig. 2) facing the hammer (33, fig. 2 – specifically the portion comprising the sides of the shaft hole 33d of the hammer 33) and a stem (30, fig. 2) received within a bore (19b, fig. 2) of an anvil shaft (D, annotated fig. 2).

Regarding claim 9, Ogura, as modified by Crown Oil, discloses the invention as recited in claim 1.
Ogura discloses the anvil (19, fig. 1) includes anvil lugs (19c, fig. 1) and the hammer (33, fig. 1) includes hammer lugs (38, fig. 1) configured to engage the anvil lugs ([0040], ll. 403 – 405).

Regarding claim 10, Ogura, as modified by Crown Oil, discloses the invention as recited in claim 1.
Ogura discloses a distance between the anvil (19, fig. 1) and the first through hole (46A, annotated fig. 4) increases as hammer lugs (38, fig. 1) slide over anvil lugs (19c, fig. 1) ([0038], l. 381 – [0039], l. 396 describes after the rotational force of the hammer 33 is transmitted to the anvil 19, the hammer 33 rolls in the second cam groove 33a and moves away from the anvil 19 such that the hammer 33 continues to rotate and the protrusion 38 gets over the protrusion 19c.  Since the passage 46A is on the surface A of the hammer 33, the distance between the anvil 19 and the passage 46A would increase as the hammer 36 moves away from the anvil 19 in order for the protrusion 38 of the hammer 33 to get or slide over the protrusion 19c of the anvil 19).

Regarding claim 11, Ogura, as modified by Crown Oil, discloses the invention as recited in claim 1.
Ogura discloses the resistance to the hydraulic fluid flowing through the first through hole (46A, annotated fig. 4) is variable ([0043] – [0044] describes when the hammer 33 moves toward the speed reducer 24 and away from the anvil 19, the volume of the first space B1 is reduced, and the pressure in the first space B1 further increases due to the pump action. [0048] describes to prevent the pressure in the first space B1 from increasing, the grease passes through the passage 46 and moves back and forth between the first space B1 and the second space B2.  The examiner deems when the hammer 33 is at the position closest to the anvil 19, pressure in the first space B1, the flow of grease through the passage 46, and the resistance to fluid flow flowing through passage 46 is substantially zero since the hammer 33 is momentarily stopped to change directions.  As the hammer 33 moves away from the anvil 19, the volume of the first space B1 is reduced, and the pressure in the first space B1 increases from substantially zero to some positive amount causing a positive flow of grease through the passage 46.  Thus, the flow of grease through the passage 46 increases as the pressure in the first space B1 increases from substantially zero to some positive amount causing the substantially zero flow of grease to change or vary to a positive flow as the hammer 33 moves away from the anvil 19.  Likewise, as the flow of grease increases from substantially zero to some positive amount, the resistance to the flow of grease through passage 46 increases or varies from substantially zero to some positive amount).

Claims 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over McClung (US 2014/0262396 A1), in view of Ogura (JP 2015 188953 A), in further view of Crown Oil (Hydraulic Oil Explained – An Easy Guide).

[AltContent: textbox (E)]
	
Regarding claim 15, McClung discloses a power tool (10, fig. 1) comprising: a housing (18, fig. 2); a motor (16, fig. 2; [0018], “a pneumatic motor”) positioned within the housing; an impulse assembly (60, fig. 2) coupled to the motor to receive torque therefrom ([0025]), the impulse assembly including a cylinder (A, annotated fig. 3) at least partially forming a chamber (B, annotated fig. 4), an anvil (110, fig. 3) positioned at least partially within the chamber, and a hammer (100, fig. 3) positioned at least partially within the chamber and engageable with the anvil for transferring rotational impacts to the anvil ([0027], ll. 6 – 11), the hammer including a first through hole (C, annotated fig. 4) configured to at least partially receive the anvil when the hammer engages the anvil (as shown in annotated fig. 4 wherein the anvil jaws 108a, 108b of the anvil 110 are received within portion E of the first through hole C); and a biasing member (106, fig. 4; [0026], ll. 1 – 4 describes the cylindrical spring 106 biases the hammer 100 away from the drive spur gear 84 and towards the anvil 110 wherein the examiner deems the cylindrical spring 106 equivalent under 35 U.S.C. 112(f) to the corresponding structure of the hammer spring 82 described in the specification ([0021]) as performing the claimed function) biasing the hammer towards the anvil; wherein an annular opening (opening D, E of the first through hole C, annotated fig. 4) is defined between the anvil and the first through hole, and wherein an area of the annular opening varies as the hammer translates away from the anvil ([0028] describes the spring 106 permits the hammer 100 to rebound after impact, and balls 98a, 98b guide the hammer 100 to ride up around the cam shaft 94, such that hammer jaws 104a, 104b are spaced axially from the anvil jaws 108a, 108b.  Thus, when the hammer jaws 104a, 104b of the hammer 100 impact the anvil jaws 108a, 108b of the anvil 110 as shown in figs. 5C, 5D, the area of the annular opening between the anvil 110 and the first through hole C is defined by the diameter of opening D of the first through hole C.  When hammer jaws 104a, 104b of the hammer 100 are spaced axially from the anvil jaws 108a, 108b of the anvil 110 as shown in figs. 5G, 5H, the area of the annular opening between the anvil 110 and the first through hole C increases or varies since is the area of the annular opening is now defined by the opening E of the first through hole C having a larger diameter).
McClung does not explicitly disclose the chamber containing a hydraulic fluid.
	However, Ogura teaches a chamber (14A, fig. 2) containing lubricant ([0023], l. 233 describes grease sealed in the hammer housing chamber 14A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the chamber, as disclosed by McClung, with the chamber containing a hydraulic fluid, as taught by Ogura, with the motivation to lubricate the components of the impulse assembly to stop friction damage between moving parts ([0023], ll. 234 – 235).

The modified McClung does not explicitly disclose the lubricant is a hydraulic fluid.
However, Crown Oil teaches hydraulic fluid can act as a sealant, coolant and lubricant within machinery and equipment (“What is hydraulic oil?”; ll. 4 – 5), and air tools, or in other words, tools powered by an air motor, require high-pressure hydraulic fluid containing anti-wear additives to protect the components of the air tool from excessive wear (“What is hydraulic oil used for?”, example 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the lubricant, as disclosed by the modified McClung, with the lubricant being a hydraulic fluid, as taught by Crown Oil, with the motivation to protect the components of the power tool from excessive wear (“What is hydraulic oil used for?”, example 8).

Regarding claim 16, McClurg, as modified by Ogura, as further modified by Crown Oil, discloses the invention as recited in claim 15.
McClurg discloses the area of the annular opening (opening D, E of the first through hole C, annotated fig. 4) increases as the hammer (100, fig. 3) translates away from the anvil (110, fig. 3) ([0028] describes the spring 106 permits the hammer 100 to rebound after impact, and balls 98a, 98b guide the hammer 100 to ride up around the cam shaft 94, such that hammer jaws 104a, 104b are spaced axially from the anvil jaws 108a, 108b.  Thus, when the hammer jaws 104a, 104b of the hammer 100 impact the anvil jaws 108a, 108b of the anvil 110 as shown in figs. 5C, 5D, the area of the annular opening between the anvil 110 and the first through hole C is defined by the diameter of opening D of the first through hole C.  When hammer jaws 104a, 104b of the hammer 100 are spaced axially from the anvil jaws 108a, 108b of the anvil 110 as shown in figs. 5G, 5H, the area of the annular opening between the anvil 110 and the first through hole C increases or varies since is the area of the annular opening is now defined by the opening E of the first through hole C having a larger diameter).

Regarding claim 17, McClurg, as modified by Ogura, as further modified by Crown Oil, discloses the invention as recited in claim 15.
McClurg discloses the first through hole (opening D, E of the first through hole C, annotated fig. 4) has a first portion (Opening D, annotated fig. 4) with a first diameter and a second portion (Opening E, annotated fig. 4) with a second diameter larger than the first diameter.

Regarding claim 18, McClurg, as modified by Ogura, as further modified by Crown Oil, discloses the invention as recited in claim 15.
McClurg discloses the anvil (110, fig. 3) includes a removable plug (94, fig. 3) (The examiner deems that since the forward shaft portion of a cam shaft 94 is able to freely rotate within the holding hole of the anvil 110 as shown in fig. 4 and since fig. 4 does not show any attachment structures between the forward shaft portion of a cam shaft 94 and the holding hole of the anvil 110, one of ordinary skill in the art would recognize the forward shaft portion of a cam shaft 94 is removable from the holding hole of the anvil 110 as shown in fig. 3)

Regarding claim 19, McClurg, as modified by Ogura, as further modified by Crown Oil, discloses the invention as recited in claim 15.
McClurg does not explicitly disclose the hammer includes a plurality of second through holes positioned radially outward of the first through hole.
However, Ogura teaches a hammer (33, fig. 4) includes a plurality of second through holes (46, fig. 4) positioned radially outward of a first through hole (33d, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hammer, as disclosed by the modified McClung, with the hammer includes a plurality of second through holes positioned radially outward of the first through hole, as taught by Ogura, with the motivation to agitate the lubricant within the chamber and to suppress an increase in pressure within the chamber that may increase the likelihood of lubrication leaks when the hammer moves axially within the cylinder ([0048]).

Allowable Subject Matter
Claim 20 is allowed.
Claims 2 – 4 and 13 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed limitation, “the first through hole has a first portion with a first diameter and a second portion with a second diameter larger than the first diameter.”  The closest prior art is Ogura (JP 2015 188953 A), wherein fig. 4 of Ogura suggests the passages 46 have a constant diameter.  While various features of the claimed subject matter are found individually in the prior art (i.e., channel 38 in Seith (US 6,863,134)), a skilled artisan would have to include knowledge gleaned only from applicant’s disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See in re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971).  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Please note, Ogura does disclose a shaft hole 33d in the center of the hammer 33 that could be construed as a first through hole having a first portion with a first diameter and a second portion with a second diameter larger than the first diameter (see fig. 4); however, fig. 2 shows the spindle 29 positioned within the shaft hole 33d and there is no disclosure that there is any flow of lubricant or hydraulic fluid through the shaft hole 33 along the sides of the spindle 29 and thus the shaft hole 33d does not satisfy the limitation of claim 1, “the flow of the hydraulic fluid through the first through hole varies as the hammer translates away from the anvil”.
Regarding claim 4, upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed limitation, “the anvil is at least partially received within the first through hole.”  The closest prior art is Ogura (JP 2015 188953 A).  Ogura discloses that the passages 46 are used to equalize the pressure between a first space B1 and a second space B2 ([0047] – [0048]) thus one having ordinary skill in the art would not obstruct the passages 46 by having the anvil 19 partially received within the passages 46 since obstructing the passages 46 would prevent the equalization of pressure between the first space B1 and the second space B2. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Regarding claim 12, upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed limitation, “a plug is positioned within the expansion chamber, the plug is configured translate within the expansion chamber to vary a volume of the expansion chamber.”  The closest prior art is Ogura (JP 2015 188953 A), wherein the expansion chamber B1 uses the hammer 33 to vary a volume of the expansion chamber B1 and not a separate plug as required by the claimed limitation.  While various features of the claimed subject matter are found individually in the prior art (i.e., valve 142 in Seith (US 6,863,134)), a skilled artisan would have to include knowledge gleaned only from applicant’s disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See in re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971).  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
	Regarding claim 20, upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed limitation, “the removable plug is one of a plurality of interchangeable plugs with different geometries such that replacing the removable plug with another of the plurality of interchangeable plugs varies an operating characteristic of the power tool.”  The closest prior art is Ogura (JP 2015 188953 A), wherein the removeable plug is the spindle 29 and there is no teaching that the spindle is one of a plurality of interchangeable spindles with different geometries such that replacing the removable plug with another of the plurality of interchangeable plugs varies an operating characteristic of the power tool.  The prior art of record does not disclose the claimed limitation. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        29 November 2022